[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION
After trial, the court finds that as of October 1, 1991, the plaintiff's property at 269 Ogden Street, New Haven, had a fair market value of $285,600.
In making this finding, the court generally credited the testimony of the defendant's appraiser, with the exception that the court found that the actual square footage of the dwelling used as Comparable Number One was 3,783 square feet.
The tax assessment for the plaintiff's property shall be reduced accordingly. This appeal is sustained with costs.
Christine S. Vertefeuille, Judge